               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                        CASE NO. 5:20-cv-1-FL

DAVID D. MOIR and RONALD B.
MOIR, JR., as Co-Executors of the
ESTATE OF TIA D. ANDREW,

                   Plaintiffs,
                                                 ORDER ON PLAINTIFFS’
                                                     UNOPPOSED
             v.
                                                   MOTION TO SEAL
MARSHA L. ANDREW,

                   Defendant.


      This matter comes before the Court on the unopposed motion of Plaintiffs

David D. Moir and Ronald B. Moir, Jr., as Co-Executors of the Estate of Tia D.

Andrew (“the Estate”), to seal the proposed document filed at Docket Entry 17.

Having considered the motion, the Court finds as follows:

      1.     Docket Entry 17 is a compilation of Tia D. Andrew’s bank account

records, which constitute personal financial information. The Estate has a

legitimate interest in maintaining Docket Entry 17 under seal.

      2.     The need to maintain confidentiality outweighs the public interest in

access to the bank account records.

      3.     No less drastic alternatives to sealing are available.
      4.    Defendant Marsha L. Andrew does not object to sealing Docket Entry

17.

      For these reasons, the Court concludes that the motion should be

GRANTED and Docket Entry 17 should remain under seal.



      IT IS SO ORDERED.

      This the 9th day of April, 2020.


                                         ______________________________
                                         LOUISE W. FLANAGAN
                                         United States District Judge




                                           2
